          Case 1:17-cr-00630-ER Document 365 Filed 03/22/21 Page 1 of 1



                                                      U.S. Department of Justice

                                                      United States Attorney
                                    3/22/2021
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                     March 17, 2021
                                 Discovery is stayed by an additional sixty days, until May 18, 2021.
BY ECF                           A status conference is scheduled for May 19, 2021 at 10:30 a.m.
                                 The parties are instructed to dial (877) 411-9748 and enter access code
Honorable Edgardo Ramos          3029857# when prompted.
United States District Judge
                                 SO ORDERED.
Southern District of New York
40 Foley Square                                                               3/22/2021
New York, New York 10007

       Re:     United States v. Karl Sebastian Greenwood, S5 17 Cr. 630 (ER)

Dear Judge Ramos:

        We write with the consent of the defendant to request an additional 60-day stay of
discovery in the above-captioned matter. The current stay of discovery expires tomorrow, March
18, 2021. As previously noted, the Government has produced to the defendant a voluminous
amount of discovery, including, but not limited to, two hard drives containing several terabytes of
data. In light of the voluminous discovery produced to date, which defense counsel is still in the
process of reviewing, the Government would request that the production of discovery be stayed
for an additional period of 60 days. This stay will enable the defense to continue review the
discovery that the Government has produced, and will also save resources in the event the parties
are able to reach a pre-trial disposition. Defense counsel consents to this request.



                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                                By:   s/
                                                      Nicholas Folly / Michael McGinnis
                                                      Assistant United States Attorneys
                                                      (212) 637-1060 / 2305
